             Case 2:21-cv-00385-GMN-BNW Document 9
                                                 5 Filed 04/06/21
                                                         04/01/21 Page 1 of 3
                                                                            4




 1    JENNIFER BERGH
      Nevada Bar No. 14480
 2    QUILLING SELANDER LOWNDS
 3    WINSLETT & MOSER, P.C.
      2001 Bryan Street, Suite 1800
 4    Dallas, Texas 75201
      Telephone: (214) 560-5460
 5    Facsimile: (214) 871-2111
      jbergh@qslwm.com
 6    COUNSEL FOR TRANS UNION LLC
 7
      **Designated Attorney for Personal Service**
 8    Trevor Waite, Esq.
      Nevada Bar No.: 13779
 9    6605 Grand Montecito Parkway, Suite 200
      Las Vegas, Nevada 89149
10

11                            IN THE UNITED STATES DISTRICT COURT

12                                  FOR THE DISTRICT OF NEVADA

13   CAMILLE P. ALTAMURA,                                   Case No. 2:21-cv-00385-GMN-BNW

14                           Plaintiff,                     JOINT MOTION AND ORDER
     v.                                                     EXTENDING DEFENDANT TRANS
15                                                          UNION LLC’S TIME TO FILE AN
     TRANS UNION LLC, and JPMORGAN
16                                                          ANSWER OR OTHERWISE
     CHASE BANK, N.A.,
                                                            RESPOND TO PLAINTIFF’S
17                            Defendants.                   COMPLAINT

18                                                          (FIRST REQUEST)

19
                 Plaintiff Camille P. Altamura (“Plaintiff”) and Defendant Trans Union LLC (“Trans
20
      Union”), by and through their respective counsel, file this Joint Motion Extending Defendant
21
      Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
22
                 1.   On March 8, 2021, Plaintiff filed her Complaint. The current deadline for Trans
23
      Union to answer or otherwise respond to Plaintiff’s Complaint is April 1, 2021.
24
                 2.    On March 31, 2021, counsel for Trans Union communicated with Plaintiff’s
25
      counsel via email regarding an extension within which to file a response to the Complaint, and
26
      Plaintiff’s counsel agreed to the extension.
27
                 3.   The parties are actively discussing a potential early resolution of this case, and the
28
      parties believe an extension of this nature may save waste of the parties’ time and expense. The

                                                                                                               1
     4884193.1
             Case 2:21-cv-00385-GMN-BNW Document 9
                                                 5 Filed 04/06/21
                                                         04/01/21 Page 2 of 3
                                                                            4




 1    additional time will allow Plaintiff and Trans Union time to fully explore such early settlement

 2    discussions. Moreover, Trans Union’s counsel will need additional time to review the

 3    documents and respond to the allegations in Plaintiff’s Complaint. This Joint Motion is made

 4    in good faith and not for the purposes of delay.

 5               4.   Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 6    otherwise respond to Plaintiff’s Complaint up to and including May 1, 2021. This is the first

 7    motion for extension of time for Trans Union to respond to Plaintiff’s Complaint.

 8    Dated this 1st day of April 2021.

 9                                                 Quilling Selander Lownds
                                                   Winslett & Moser, P.C.
10
                                                   /s/ Jennifer Bergh
11
                                                   Jennifer Bergh
12                                                 Nevada Bar No. 14480
                                                   2001 Bryan Street, Suite 1800
13                                                 Dallas, Texas 75201
                                                   (214) 560-5460
14                                                 (214) 871-2111 Fax
15                                                 jbergh@qslwm.com
                                                   Counsel for Trans Union LLC
16

17                                                 Freedom Law Firm and Kind Law
18
                                                   /s/ Michael Kind
19                                                 George Haines
                                                   Nevada Bar No. 9411
20                                                 Gerardo Avalos
21                                                 Nevada Bar No. 15171
                                                   8985 S. Eastern Ave, Suite 350
22                                                 Las Vegas, NV 89123
                                                   (702) 880-5554
23                                                 (702) 385-5518 Fax
                                                   ghaines@freedomlegalteam.com
24                                                 and
                                                   Michael Kind
25                                                 Nevada Bar No. 13903
                                                   8860 South Maryland Parkway, Suite 106
26                                                 Las Vegas, NV 89123
                                                   (702) 337-2322
27
                                                   (702) 329-5881 Fax
28                                                 Counsel for Plaintiff

                                                                                                          2
     4884193.1
             Case 2:21-cv-00385-GMN-BNW Document 9
                                                 5 Filed 04/06/21
                                                         04/01/21 Page 3 of 3
                                                                            4




 1                                               ORDER

 2               The Joint Motion for Extension of Time for Trans Union LLC to file an answer or

 3    otherwise respond to Plaintiff’s Complaint is so ORDERED AND ADJUDGED.

 4
                 Dated this
                       April______ day of ______________________ 2021.
                             6, 2021.
 5

 6

 7                                         UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28

                                                                                                   3
     4884193.1
